Title: [Diary entry: 15 November 1787]
From: Washington, George
To: 

Thursday 15th. Morning mild and very heavy with the wind fresh from So. Wt. Which produced sprinkling rain till abt. 10 Oclock and constant rain afterwards till about 2 Oclock when it moderated, but continued very cloudy with slight drippings all the afternoon. Went to Alexandria to an election of Senator for this district—Mr. Thos. West of Fairfax & Mr. Pope of Prince William being the Candidates. I gave my vote for the first & immediately as the weather promised to be getting worse. The last of the Potatoes from Dogue run came home to day; viz. 113½ Bushels, where⟨of⟩ 57¾ were red, and 56½ White. ⟨Th⟩ese came out of the cut on ⟨the⟩ left of the road leading from ⟨the⟩ gate to the houses and with ⟨th⟩ose of the other cut, make ⟨12⟩0¾ of red and 113½ of white—In all 234¼ Bushels from every 4 row between the Corn rows.